DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites in the ingredient list “cream cheese” and “softened cream cheese” which seems redundant. Also in Claim 1, line 8, the word “obtain” has a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Galatoire’s Sweet Potato Cheesecake (2016) in view of Smitten Kitchen’s Sweet Potato Buttermilk Pie (2009), The Kitchen Whisperer’s Sweet Potato Maple Cheesecake Bundt Cake (2016).Homemade Interest’s “Gingersnap Cheesecake Bars” (2018), Epicurious’ Sweet Potato Pudding with Pecan and Gingersnap Topping (2010), and What’s Cooking America Sweet Potato cheesecake recipe (2016).
Regarding Claims 1 and 3, Galatoire teaches a method of preparing a sweet potato cheesecake, in a ready to eat form, as Galatoire teaches the claimed method of preparing, the method comprising the steps of: mixing pureed and cooked sweet potatoes with softened cream cheese, brown sugar, 2 eggs, ground cinnamon, ground nutmeg, evaporated milk, beating until smooth, therefore reading on mixing the ingredients together, blending the mix to obtain a pourable mixture, as Galatoire teaches pouring the mixture into 9 inch springform pan in which is a prepared graham cracker crumb crust, and baking the mixture into the graham cracker crust at 350°F for 55-60 minutes, or 1 hour to obtain a baked product (Page 1), where Galatoire teaches the graham cracker crust has a diameter of 9 inches in light of the springform pan used of the same height.
Galatoire does not specifically teach the first two steps of boiling a predetermined amount of sweet potatoes in water and mashing the boiled potatoes to obtain a puree, although Galatoire does teach providing mashed sweet potatoes in the ingredient list, which read on pureed sweet potatoes, and Galatoire does not specifically teach including buttermilk in the ingredient list, although Galatoire does teach adding evaporated milk.
Smitten Kitchen teaches a method of preparing a sweet potato buttermilk pie, where the sweet potatoes are prepared by boiling a predetermined amount of sweet potatoes in water and mashing the boiled potatoes to obtain a puree, which is then used to prepare the baked sweet potato pie in a prepared crust (Pages 1-2). Therefore, it would have been obvious to one of ordinary skill in the art to have boiled the sweet potatoes to prepare the mashed and pureed sweet potatoes in the method of Galatoire, in light of the teachings of the prior art. Smitten Kitchen also teaches using buttermilk in the recipe to give the pie a tangy flavor which helps to give the pie more of a cheesecake texture (Page 1). Therefore, the use of buttermilk in a sweet potato cheesecake would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in order to lend a tangy flavor to the resulting cheesecake.
Galatoire in view of Smitten Kitchen do not specifically teach adding maple syrup to the ingredient mix.
The Kitchen Whisperer teaches a method of preparing a sweet potato maple cheesecake with flavors of sweet potato and maple being the stars of the recipe (Pages 8 and 11) and teaches 1/4c maple syrup and a little over a 1cup of mashed and cooked sweet potatoes, along with light brown sugar, cinnamon and other ingredients (Page 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have maple syrup to the sweet potato cheesecake recipe of the prior art in order to provide additional sweetness and the unique flavor of maple syrup. Since the art shows the sweet potatoes and maple syrup flavor go well together, one of ordinary skill in the art would have expected a reasonable degree of success in adding maple syrup.
The cited prior art does not specifically teach adding ginger snaps to the ingredient mix, and also do not teach the step of adding a mixture of brown sugar, crumbled ginger snaps and chopped pecans to the top of the baked product.	Homemade Interest, Epicurious, and What’s Cooking America teach cheesecake and baked sweet potato desserts including gingersnaps and nut toppings on baked cheesecakes, where Homemade Interest teaches a gingersnap cheesecake bar, where cookie butter is swirled through the cheesecake prior to baking, where cookie butter is disclosed as being made from cookies comprising ginger and resemble gingersnaps (Pages 1-10). In addition, Epicurious teaches a sweet potato pudding made with cooked and pureed sweet potatoes which is topped with a topping of gingersnaps, ½ cup toasted pecans, coarsely chopped and brown sugar and then baked. What’s Cooking America teaches of a method making a sweet potato cheesecake with a nut topping that is added after baking, where the nut topping includes brown sugar and chopped toasted pecans (Pages 1-3). Therefore, it is clear from the cited prior art, that toppings including brown sugar and toasted chopped pecans are known to be added to sweet potato cheesecakes after they are baked and that baked sweet potato desserts are also known to have toppings of gingersnaps, toasted pecans and brown sugar. Therefore, it would have been obvious to have added a topping of crushed gingersnaps, toasted pecans and brown sugar to the baked sweet potato cheesecake as another layer of flavor and texture and in light of the prior art teachings above. 
In addition, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
In the instant case, since the cited prior art teach the claimed method and ingredients and all of the prior art is directed to baked sweet potato cheesecakes or other sweet potato or cheesecake baked goods, it would have been obvious to one of ordinary skill in the art to optimize the concentrations of the different components in order to maximize the functional and sensorial contributions of each of the components, depending on the desired food product formulation.  Such an optimization would be the result of routine experimentation for one of ordinary skill in the art, absent any evidence to the contrary. In the instant case, the ingredients are well known to be combined together and would be retaining their taste and flavor and using the known ingredients in a baked good would not be expected to constitute a patentable distinction. 

Regarding Claims 2 and 4, and the amounts of the ingredients recited, as previously set forth, Galatoire teaches using 1 and ¾ c. mashed sweet potatoes, with the understanding that the cup is of the claimed capacity, 2 eggs, which meets the claimed limitation, ¼ tsp. ground cinnamon and 1/8 tsp. ground nutmeg, where the two spices are slightly less than the amount recited. However, it would have been well within the skill of one of ordinary skill in the art to use a desired amount of cinnamon and nutmeg, where it was desired to have more or less of those flavors in the baked cheesecake. The prior art in combination teach using ¼ c maple syrup as set forth above, which is a little less than the claimed amount. However, it would have been well within the skill of one of ordinary skill in the art to use a desired amount of maple syrup, where it was desired to have more or less maple syrup flavor and sweetening in the baked cheesecake. Galatoire teaches using 1/4c brown sugar, which is a little less than the claimed amount. However, Galatoire also teaches using 1 cup of sugar as well. Therefore, it would have been obvious to optimize the amounts of white and brown sugar in the recipe, depending on the flavor profile desired. Galatoire using 9 oz of cream cheese (Page 1), which is slightly more than the claimed amount of cheesecake. However, it would have been well within the skill of one of ordinary skill in the art to use a desired amount of cream cheese, where it was desired to have more or less cheesecake type flavor in the baked cheesecake. Galatoire teaches using 2/3 c evaporated milk in the cheesecake (Pages 1-2) and the sweet potato buttermilk pie teaches using 3/4c. buttermilk (Pages 1-2), which is a little more than the claimed ½ c buttermilk. However, optimizing amounts of liquid added to the cheesecake would be reasonably expected to be well within the skill of one of ordinary skill in the baking art and therefore it would have been obvious to optimize the amount of buttermilk included in the recipe, in order to arrive at a baked cheesecake having the desirable texture once baked. Regarding the amount of chopped pecans added, What’s Cooking America teaches the nut topping has 1 c. chopped pecans (Page 3) and Epicurious teaches adding ½ c toasted chopped pecans to the topping of the sweet potato pudding (Page 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the claimed amount of chopped pecans as the topping for the baked cheesecake in order to provide a baked cheesecake having the desirable texture and crunch from the nuts in the topping.
In addition, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
In the instant case, since the cited prior art teach the claimed method and ingredients and all of the prior art is directed to baked sweet potato cheesecakes or other sweet potato or cheesecake baked goods, it would have been obvious to one of ordinary skill in the art to optimize the concentrations of the different components in order to maximize the functional and sensorial contributions of each of the components, depending on the desired food product formulation.  Such an optimization would be the result of routine experimentation for one of ordinary skill in the art, absent any evidence to the contrary. In the instant case, the ingredients are well known to be combined together and would be retaining their taste and flavor and using the known ingredients in a baked good would not be expected to constitute a patentable distinction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/22/2022